DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 09/02/2022.
Claims 1-72 are cancelled.
Claims 73-92 are new.
Claims 73-92 have been examined and rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 73 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10992568 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because although the conflicting claims are not identical, they are not patentably distinct from each other because claim 73 of the instant application is generic to all that is recited in claim 1 of the U.S. Patent No. 10992568 B2. That is, claim 73 is anticipated by claim 1 of the patent. 
Claim 73 of the instant application is directed to a system comprising a plurality of nodes configured to form a plurality of overlay networks for a plurality of tenants, each overlay network comprising a set of virtual links and provisioned over an underlay network including servers of one or more public networks; and a plurality of virtual routers (VRs) at each node, wherein each VR deployed for a tenant of the plurality of tenants, and configured to form the virtual links in the set of virtual links of the overlay network of the tenant, wherein at least one particular VR for at least one particular tenant includes a feedback control system comprising at least one objective function that characterizes the overlay network for the particular tenant, wherein the particular VR is configured to receive link state data of the set of virtual links of the overlay network of the particular tenant, and to use the received link state data in the at least one objective function to define routes for traffic flows of the particular tenant. 
Claim 1 of the US patent 10992568 B2 is directed to a system comprising: a plurality of nodes in a network and a plurality of virtual links between the nodes that are used to implement a plurality of overlay tenant networks provisioned over the network, each tenant network corresponding to a tenant of a plurality of tenants of the network; and a particular virtual machine (VM) (i) provisioned, for each particular tenant network of a particular tenant, at each particular node of a set of nodes used to implement the particular tenant network of the particular tenant, (ii) receiving link-state data associated with the virtual links used to implement the particular tenant network, and (iii) using the link-state data to dynamically define and modify a set of optimal routes through the particular tenant network, the set of optimal routes (i) defined from the particular node for the particular tenant network of the particular tenant, and (ii) used to forward packet flows of the particular tenant through the particular tenant network, wherein the set of optimal routes comprises first and second routes for different portions of a particular flow to take from the particular node through the particular tenant network to reach a same destination.
Claim 87 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10992568 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because although the conflicting claims are not identical, they are not patentably distinct from each other because claim 87 of the instant application is generic to all that is recited in claim 1 of the U.S. Patent No. 10992568 B2. That is, claim 87 is anticipated by claim 1 of the patent. 
Claim 87 of the instant application is directed to deploying a plurality of virtual routers (VRs) at each node of a plurality of nodes that form a plurality of overlay networks for a plurality of tenants, wherein each VR is deployed for a tenant of the plurality of tenants, each overlay network comprising a set of virtual links and provisioned over an underlay network including servers of a public network; and H056.C1.CIP2.C1-- 4 --configuring each VR to use the virtual links in the set of virtual links of the overlay network of the tenant, wherein at least one particular VR for at least one particular tenant includes a feedback control system comprising at least one objective function that characterizes the overlay network for the particular tenant, wherein configuring each VR comprises configuring the particular VR to receive link state data of the set of virtual links of the overlay network of the particular tenant, and to use the received link state data in the at least one objective function to define routes for traffic flows of the particular tenant.
Claim 1 of the US patent 10992568 B2 is directed to a plurality of nodes in a network and a plurality of virtual links between the nodes that are used to implement a plurality of overlay tenant networks provisioned over the network, each tenant network corresponding to a tenant of a plurality of tenants of the network; and a particular virtual machine (VM) (i) provisioned, for each particular tenant network of a particular tenant, at each particular node of a set of nodes used to implement the particular tenant network of the particular tenant, (ii) receiving link-state data associated with the virtual links used to implement the particular tenant network, and (iii) using the link-state data to dynamically define and modify a set of optimal routes through the particular tenant network, the set of optimal routes (i) defined from the particular node for the particular tenant network of the particular tenant, and (ii) used to forward packet flows of the particular tenant through the particular tenant network, wherein the set of optimal routes comprises first and second routes for different portions of a particular flow to take from the particular node through the particular tenant network to reach a same destination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472